Title: To Thomas Jefferson from Thomas Pinckney, 27 November 17[93]
From: Pinckney, Thomas
To: Jefferson, Thomas



[Dear] Sir
London 27. Nov. 17[93]

I thought we might secure the enjoy[ment of our neut]ral rights by our commercial arrange[ments; the lat]e treaties of Great Britain render that calculation [very uncerta]in but the disclosure of their intention not to cede [the posts] seems to render our taking a part in the war inevitable a[s] it will now be inst politic and popular: when I retire from hence I wish to spend 6 or 8 months in france for the benefit of my children, as it is not probable that the war will be carried on within our country; I request your friendly information whether circumstances to which I may be a stranger will render that step improper. I remain Dear Sir Your faithful & obedient servant

Thomas Pinckney

